Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed (09/09/2022), with respect to pending claims 1-6 and have been fully considered and they are not persuasive with respect to 35 U.S.C. 101.

 1. Applicant argues (Page 1, lines 18-22 and Page 2, lines 1-2):
“Applicant thanks the Examiner for indicating that claim 13 is patent eligible, and Applicant submits that claim 1 includes the same or similar claim features as claim 13. For example, claim 13 recites “receiving reflected signals using an acoustic signal receiver, the reflected signals representing reflections of the acoustic signals generated within the pipeline,” and claim 1 recites “receiving acoustic data representing an acoustic signal generated by an acoustic signal generating source operable to generate an acoustic signal within the section of the pipeline.”
	Applicant argues particular measurements in the pipeline represents an improvement on a[n] existing technology and therefore claim 1 is patent eligible. 
 
	Examiner respectfully disagrees, because claim 13 recites “generating acoustic signals within the pipeline…” in addition to Abstract concepts. Claim 1 just receiving acoustic data representing an acoustic signal which is not related to any particular devices or any particular section of pipeline where signal is generated from the source or any particular range of the measurements. The claim recites receiving a general measurement and applied them into Abstract Idea.

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of prior art and Lee Dong-Hoon et al., (KR 101577733). See below rejection for full detail.

2. Applicant argues (Page 7 of 13 , lines 15-26 and Page 8 of 13, lines 1-3):
“…claim 13 is patent eligible, and Applicant submits that claim 1 includes the same or similar claim features as claim 13.”
 The Examiner respectfully disagree, because claim 13 does not comprise the same limitation of claim 1, specifically the limitation of  claim 13:
“receiving reflected signals using an acoustic signal receiver, the reflected signals representing reflections of the acoustic signals generated within the pipeline,” is not a same as the limitation of  claim 1, where  recites “receiving acoustic data representing an acoustic signal generated by an acoustic signal generating source operable to generate an acoustic signal within the section of the pipeline.”
Therefore the steps of "receiving acoustic data representing an acoustic signal
generated by an acoustic signal generating source operable to generate an acoustic
signal within the section of the pipeline" just well-known, routine and conventional steps
of obtaining data in the relevant art as evidence provide by the Minto et.al.,
 (Pub.2014/0123759) (Para [0016] and [0023]) and Giunta et.al., (US
Pub.20150300907) (Abstract).

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the
claims are deemed as being patent ineligible.
The current 35 USC 101 analysis is based on the current guidance (Federal Register
vol. 79, No. 241. pp. 7 4618-7 4633). The analysis follows several steps. Step 1
determines whether the claim belongs to a valid statutory class. Step 2A prong 1
identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any
abstract idea is integrated into a practical application. If the abstract idea is integrated
into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B
determines whether the claims contain something significantly more than the abstract
idea. In most cases the existence of a practical application predicates the existence of
an additional element that is significantly more.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as
highlighted (using a bold font) shown below.

"1. A system for analyzing a section of a pipeline using acoustic signals, the
system comprising:
a display unit;
a processor connected to the display unit; and
a storage device connected to the processor, the storage device storing
instructions thereon that, when executed by the processor, cause the system to perform
operations comprising:
receiving acoustic data representing an acoustic signal generated by an acoustic
signal generating source operable to generate an acoustic signal within the section of
the pipeline;
inputting the acoustic data into a pipeline analysis tool; creating a deep learning
proxy model of the section of the pipeline using the pipeline analysis tool, the deep learning proxy model simulating a plane-wave acoustic 1-D model in the pipeline;  and
performing an inversion analysis of parameters for a forward model of the
pipeline using the deep learning proxy model created by the pipeline analysis
tool."

Under step 2A prong 2,
The claims are not directed to any practical application.

In claim 1 the steps of "receiving acoustic data representing an acoustic signal
generated by an acoustic signal generating source operable to generate an acoustic
signal within the section of the pipeline" just obtaining data steps, which is insignificant
extra solution activity.
Additionally, the Claim 1 comprises the "a display unit", "a processor connected to the
display unit" and " a storage device connected to the processor" and "storage device
storing instructions thereon that, when executed by the processor" these are merely a
general computer and generic pieces of the computer and software running on the
computer.
The general computer and software running on the computer do not make the claims
significantly more than the abstract idea. All of these additional elements are generic
computer and generic components of the computer, which are in light of Alice, as not
being significantly more.
There is no indication that the combination of elements/units improves the functioning
of a computer or improves any other technology or technical field.
Under step 2
In claim 1 the steps of "receiving acoustic data representing an acoustic signal
generated by an acoustic signal generating source operable to generate an acoustic
signal within the section of the pipeline" just well-known, routine and conventional steps
of obtaining data in the relevant art as evidence provide by the Minto et.al.,
 (Pub.2014/0123759) (Para [0016] and [0023]) and Giunta et.al., (US
Pub.20150300907) (Abstract).

Additionally, the Claim 1 comprises the "a display unit", "a processor connected to the
display unit" and " a storage device connected to the processor" and "storage device
storing instructions thereon that, when executed by the processor" these are merely a
general computer and generic pieces of the computer and software running on the
computer.
The general computer and software running on the computer do not make the claims
significantly more than the abstract idea. All of these additional elements are generic
computer and generic components of the computer, which are in light of Alice, as not
being significantly more.
There is no indication that the combination of elements/units improves the functioning
of a computer or improves any other technology or technical field.
The depended claims 2-6 are merely extend the details of the abstract idea of
mathematical concepts.
Therefore claims 2-6 are similarly rejected under 35 U.S.C. 101.

The claims 7 and 13 are Patent eligible under 101 Rejection.
Claims 8-12 and 14-20 are dependent claims of claims 7 and 13 and are directed to the
practical application of the parent claim and are also patent eligible under 35 USC 101.
The claim 7 comprises the additional steps/elements of "apparatus with acoustic signal
receiver that receives signals from the pipeline, the reflected signals comprising
reelections of the least one acoustic signals ... " and similar limitations comprises the
claim 13, this particular measurements in the pipeline represents an improvement on a
existing technology.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over
Ji-Hoon Bae et.al., "Deep-Learning-Based pipe Leak Detection Using Image-Based
Leak Features" hereinafter Bae in view of Fangshu Yang et.al., "Deep-learning
inversion: A next-generation seismic velocity model building method" hereinafter Yang,
Madasu et. al., (US Pub.2021 /0027144) hereinafter Madasu and Lee Dong-Hoon
 et al., (KR 101577733), hereinafter Lee Dong-Hoon.

       Regarding Claim 1, Bae disclose a system for analyzing a section of a pipeline
using acoustic signals, the system comprising:
a display unit (Introduction, where computer vision areas);
a processor connected to the display unit (Introduction, where deep neural
network models based on convolutional neural networks (CNN) [8]-[13] have provided
promising results, particularly in computer vision areas, the computer is inherently
comprises an processor); and
     a storage device connected to the processor, the storage device storing
instructions thereon that, when executed by the processor (Introduction, where deep
neural network models based on convolutional neural networks (CNN) [8]-[13] have
provided promising results, particularly in computer vision areas), cause the system to
perform operations comprising:
receiving acoustic data representing an acoustic signal generated by an acoustic
signal generating source operable to generate an acoustic signal (Introduction, where
time-series acoustic data received from microphone sensor nodes) within the section of
the pipeline (Page 2363, 3. Experimental Results 3.1. Image feature extraction, Col.2,
lines 3-10, where four remotely dispersed 20 kHz-microphone sensors are located away
from the pipelines. As it is dangerous for an actual pipeline to leak in operation, the
acoustic signals of the pipe leaks were intentionally generated using pipe specimens
and air compressor equipment. The measurements were conducted by c, Page 2363,
collecting air-borne acoustic signals at a sampling rate of 150 kHz for 0.5 s in each
sensor);
inputting the acoustic data into a pipeline analysis tool (Fig. 2, 5 (deep-learning
structure. (a) generation of volume feature(L+4). (b) EDL using ResNet models for the
two volume features, Page 2363, 2.3 Ensemble deep-learning for volume features,
where to measure leakage of pipes, multiple microphone sensor nodes are used to
simultaneously collect the time-series data of the leakage signals, i.e., ensemble deeplearning for volume features corresponds to the analysis tool);
creating a deep learning model of the section of the pipeline using the pipeline
analysis tool (Page 2361, Col. 2, lines 28-32, where implement deep-learning based
pipe leak detection (PLO)); and

    performing analysis of parameters for the pipeline model created by the pipeline
analysis tool (Fig. 2, 5 (deep-learning structure. (a) generation of volume feature(L+4).
(b) EDL using ResNet models for the two volume features, Page 2363, 2.3 Ensemble
deep-learning for volume features, where to measure leakage of pipes, multiple
microphone sensor nodes are used to simultaneously collect the time-series data of the
leakage signals, i.e., ensemble deep-learning for volume features corresponds to the
analysis tool).
Bae does not disclose deep learning proxy model;
performing an inversion analysis of parameters for a forward model using the
deep learning proxy model;
the deep learning proxy model simulating a plane-wave acoustic 1-D model in the pipeline.

Madasu disclose deep learning proxy model (para [0014], where execution of a
full physics flow simulator with a proxy model based on machine learning techniques
related to a deep neural network (DNN)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide deep learning proxy model, as
taught by Madasu into Bae in order to perform analysis data with reduced amount of
data and perform analysis more efficiently.

Yang disclose performing an inversion analysis of parameters for a forward
model using the deep learning proxy model (Title: Deep-learning inversion: a next generation seismic velocity model building method, Page 15, lines 1-4, Training data set, Model design- ... DL(deep learning) for seismic waveform inversion).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide inversion analysis of model, as
taught by Yang in the combination of Bae and Madasu in order to more accurately
perform the data analysis for the particular area/region of the pipeline.

Lee Dong-Hoon disclose simulating a plane-wave acoustic 1-D model in the pipeline (Page 3, lines 20-23, where acoustic phenomenon is considered to be a plane wave in the pipe to meet the 1-D wave equation. The acoustic transfer matrix for the wave phenomena in straight or bent pipe shown in Fig. 2 (a) hayeoteumeuro considered a plane wave in the pipe is the same, the case and the length l of a simple for the expansion and contraction tube is also straight in the same acoustic transmission can be expressed as a matrix equation (2)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide simulating a plane-wave acoustic 1-D model, as taught by Lee Dong-Hoon into deep learning proxy model of Yang and Madasu and further into Bae reference in order to more accurately and easily 
perform the data analysis for the particular area/region of the pipeline.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Bae in view of Yang, Madasu and Lee Dong-Hoon, as applied above and further in view of Macharia et.al., (US Pub.20080103747) hereinafter Macharia.

      Regarding Claim 2, Bae and Yang and Madasu and Lee Dong-Hoon disclose a system as in claim 1, but do not disclose wherein the instructions cause the system to perform an inversion analysis by performing a hybrid physics-based modeling of the section of the pipeline and a statistical modeling of the section of the pipeline.

Macharia disclose the instructions cause the system to perform an inversion
analysis by performing a hybrid physics-based modeling of the section of the pipeline
and a statistical modeling of the section of the pipeline (para [0101], where
Other model types contemplated include fundamental or analytical models (i.e.,
functional physics-based models), empirical models (such as neural networks or
support vector machines), rule-based models, statistical models, standard
MPC models (i.e., fitted models generated by functional fit of data),
or hybrid models using any combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide generate Monte Carlo realizations,
as taught by Macharia  in the combination of Bae, Yang, Madasu, Lee Dong-Hoon,   in order to more flexible provide the data analysis with reduce uncertainty.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over
Bae in view of Yang, Madasu, Lee Dong-Hoon and Macharia, as applied above and further in view of Bose et.al., (US Pub.2018/0149019) hereinafter Bose.

       Regarding Claim 3, Bae and Yang and Madasu and Macharia and Lee Dong-Hoon, disclose a system as in claim 2, but do not disclose wherein the instructions cause the system to generate Monte Carlo realizations of model parameters for the physics-based modeling.
Bose disclose the instructions cause the system to generate Monte Carlo realizations of
model parameters for the physics-based modeling (para [0082], where relationship
between the input and output spaces governed by the measurement physics model may
not be addressed by using conjugate prior distributions. Instead, the relationship is
captured using a Monte Carlo Markov chain based sampling, which uses forward model
f(x) to generate likelihood estimates using the available measurements).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide generate Monte Carlo realizations,
as taught by Bose in the combination of Bae, Yang, Madasu, Lee Dong-Hoon, and Macharia in order to more flexible provide the data analysis with reduce uncertainty.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over
 Bae in view of Yang, Madasu and Lee Dong-Hoon, as applied above and further in view of Yoo at.el., (US Pub.20200125953) hereinafter Yoo.
      Regarding Claim 4, Bae and Yang and Madasu and Lee Dong-Hoon disclose a system as in claim 1, wherein the instructions cause the system to perform an inversion analysis to the deep learning proxy model, as recited in claim 1.
Bae and Yang and Madasu and Lee Dong-Hoon does not disclose perform analysis by accounting for uncertainty in one or more inputs to the deep learning model using Bayesian modeling.
Yoo disclose accounting for uncertainty in one or more inputs to the deep
learning model using Bayesian modeling (para [0047], where model does not know,
known as an "uncertainty," is a significant part in machine learning systems/neural
networks. For example, taking into account uncertainties in machine learning algorithms
may lead to more accurate predictions by these algorithms. One such algorithm that is
able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide uncertainty in one or more inputs to the deep
learning model using Bayesian modeling, as taught by Yoo in combination of Bae,
Yang and Madasu and Lee Dong-Hoon in order to provide the higher accuracy of the prediction model.
      Regarding Claim 5, Bae and Yang and Madasu and Lee Dong-Hoon and Yoo disclose a system as in claim 4, wherein the instructions cause the system to perform an inversion analysis, as recited in claim 1, but Bae and Yang and Lee Dong-Hoon and Madasu does not disclose analysis by performing Bayesian deep learning using the uncertainty from the Bayesian modeling.
Further, Yoo disclose performing Bayesian deep learning using the uncertainty
from the Bayesian modeling (para [0047], where model does not know, known as an
"uncertainty," is a significant part in machine learning systems/neural networks. For
example, taking into account uncertainties in machine learning algorithms may lead to
more accurate predictions by these algorithms. One such algorithm that is able to model
uncertainties in neural networks is known
as Bayesian deep learning (BDL). Bayesian deep learning is a type of
machine learning that is based on statistical inferences in which Bayes' theorem is used
to update the probability for a hypothesis as more evidence or information becomes
available).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide uncertainty in one or more inputs to
the deep learning model using Bayesian modeling, as taught by Yoo in combination of
Bae and Yang and Lee Dong-Hoon and Madasu in order to provide the higher accuracy of the prediction model.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over
Bae in view of Yang, Madasu, Lee Dong-Hoon and Yoo, as applied above and further in view of Cheng et.al., (CN 107423707 A) hereinafter Cheng.
      Regarding Claim 6, Bae and Yang and Madasu and Lee Dong-Hoon and Yoo disclose a system as in claim 5, wherein the instructions cause the system to perform an inversion analysis deep learning, as recited in claim 1, but do not disclose perform analysis by employing re-enforcement learning (RL) in conjunction with the Bayesian deep learning.
Cheng disclose perform analysis by employing re-enforcement learning (RL) in
conjunction with the Bayesian deep learning (Page 7, lines 44-47, where using the deep
learning method under the condition of continuous action, incomplete display, noisy
environment and so on, comprising Deep CNN deep convolutional neural network,
Bayes CNN Bayesian convolutional neural network, SRGANs super-resolution
generating network, A method of combining 2 or more than 2 in RL enhanced learning
method).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide uncertainty in one or more inputs to
the deep learning model using Bayesian modeling, as taught by Cheng in combination
of Bae and Yang and Lee Dong-Hoon and Madasu in order to provide the optimal decision for analyzing a model.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Juan (Pat.9261484), hereinafter Juan in view of Yang, Madasu, Lee Dong-Hoon and
and Kumar at.el., (US Pub.20150285705) hereinafter Kumar.
      Regarding Claim 7, Juan disclose an apparatus for use in an oil and gas
pipeline, the apparatus comprising:
     at least one acoustic signal generating source that propagates an acoustic
signal into the pipeline (Col. 1, lines 20-26, where an acoustic transmitter is used to
generate an acoustic signal that propagates through the liquid-filled pipe and a
transmitter that receives the signal and/or any signal reflection);
at least one acoustic signal receiver that receives signals from the pipeline Claim
8, where said acoustic receiver comprises a plurality of acoustic receivers),
the reflected signals comprising reflections of the at least one acoustic signal
generated by the at least one acoustic signal generating source (Col. 1, lines 20-26,
where an acoustic transmitter is used to generate an acoustic signal that propagates
through the liquid-filled pipe and a transmitter that receives the signal and/or any signal
reflection); and
a pipeline analysis system operable to receive electrical signals from the at least
one acoustic signal receiver ( Fig. 1, # 3 (transducer), Col. 2, lines 38-47, where the
acoustic transducers (or single transducer) 3a are embedded in the wall 1 b of the liquid filled tube, such that their active surfaces are flush with the inner wall of the tube. As with the embodiment of FIG. 1, acoustic waves are generated by at least one acoustic transducer 3a and subsequently recorded by at least one receiving acoustic
transducer 3b.; Col. 1, lines 25-36, where data processing means are provided for
analyzing and interpreting the signal to determine if a blockage exists in the pipe and its
size and location inside the tube... some of the acoustic signal radiates through the
tube affecting the analysis and interpretation of the received signal), the electrical
signals being received by the pipeline analysis system as acoustic data (Figures 1 and
2, Col. 2, lines 38-47, where the acoustic transducers (or single transducer) 3a, e.g., the
transducer converts to the electrical signals).

Juan does not disclose:
where the pipeline analysis system is operable to perform an inversion analysis
of parameters for a forward model of the pipeline using a deep learning proxy model in
real time using the reflected signals received by the at least one acoustic signal
receiver, the deep learning proxy model simulating a plane-wave acoustic 1-D model in the pipeline.

Kumar disclose real time using the reflected signals received by the at least one
acoustic signal receiver (para [0037], where provide a real-time monitoring system,
including a fiber-optic cable, a laser source, an acoustic source, a receiver, and a signal
processing unit, configured to monitor a pipeline; para [0046], where real time using the
reflected signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide real time using the reflected signals,
as taught by Kumar into Juan in order to make a measurements with higher precision.

Madasu disclose creating deep learning proxy model (para [0014], where
execution of a full physics flow simulator with a proxy model based on machine learning
techniques related to a deep neural network (DNN)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to create deep learning proxy model, as taught
by Madasu based on the real time reflected signals of the Kumar and further into
Juan in order to perform analysis data with reduced amount of data and perform
analysis more efficiently.

Yang disclose performing an inversion analysis of parameters for a forward
model using the deep learning proxy model (Title: Deep-learning inversion: A next generation seismic velocity model building method, Page 15, lines 1-4, Training data set, Model design- ... DL(deep learning) for seismic waveform inversion).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide inversion analysis of model, as
taught by Yang in the combination of Juan and Madasu in order to more accurately
perform the data analysis for the particular area/region of the pipeline.

Lee Dong-Hoon disclose simulating a plane-wave acoustic 1-D model in the pipeline (Page 3, lines 20-23, where acoustic phenomenon is considered to be a plane wave in the pipe to meet the 1-D wave equation. The acoustic transfer matrix for the wave phenomena in straight or bent pipe shown in Fig. 2 (a) hayeoteumeuro considered a plane wave in the pipe is the same, the case and the length l of a simple for the expansion and contraction tube is also straight in the same acoustic transmission can be expressed as a matrix equation (2)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide simulating a plane-wave acoustic 1-D model, as taught by Lee Dong-Hoon into deep learning proxy model of Yang and Madasu and further into Juan in order to more accurately and easily 
perform the data analysis for the particular area/region of the pipeline.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over
Juan in view of Yang, Madasu, Lee Dong-Hoon and Kumar, as applied above and further in view of Macharia (US Pub.20080103747), hereinafter Macharia.
      Regarding Claim 8, Juan and Kumar and Yang and Madasu and Lee Dong-Hoon disclose an apparatus as in claim 7, wherein the pipeline analysis system, as recited in Claim 7, but does not disclose is further operable to perform a hybrid physics-based modeling of the pipeline and a statistical modeling of the pipeline.
Macharia disclose operable to perform a hybrid physics-based modeling of the
pipeline and a statistical modeling of the pipeline (para [0101], where other model types
contemplated include fundamental or analytical models (i.e., functional physics based
models), empirical models (such as neural networks or support vector machines),
rule-based models, statistical models, standard MPC models (i.e.,
fitted models generated by functional fit of data), or hybrid models using any
combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to implement a physics-based model and a
statistical model, as taught by Macharia in combination of Juan and Yang and Kumar and Madasu and Lee Dong-Hoon in order to provide more accuracy for an particular range of the analyzing model.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over
Juan in view of Kumar, Yang, Macharia, Lee Dong-Hoon and Madasu, as applied above and further in view of Bose et.al., (US Pub.2018/0149019) hereinafter Bose.
       Regarding Claim 9, Juan and Kumar and Yang and Lee Dong-Hoon and Madasu disclose an apparatus as in claim 8, wherein the pipeline analysis system, but does not disclose further operable to generate Monte Carlo realizations of model parameters for the physics-based modeling.
Bose disclose generate Monte Carlo realizations of model parameters for the
physics-based modeling (para [0082], where relationship between the input and output
spaces governed by the measurement physics model may not be addressed by using
conjugate prior distributions. Instead, the relationship is captured using
a Monte Carlo Markov chain based sampling, which uses forward model f(x)
to generate likelihood estimates using the available measurements).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide generate Monte Carlo realizations,
as taught by Bose in the combination of Juan and Kumar and Yang and Madasu and Lee Dong-Hoon in order to more flexible provide the data analysis with reduce uncertainty.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Juan in view of Kumar, Yang, Lee Dong-Hoon and Madasu, as applied above and further in view of Yoo at.el., (US Pub.20200125953) hereinafter Yoo.
      Regarding Claim 10, Juan and Kumar and Yang and Lee Dong-Hoon and Madasu disclose, an apparatus as in claim 7, wherein the pipeline analysis system, but do not disclose:
    further operable to account for uncertainty in one or more inputs to the deep
learning proxy model using Bayesian modeling.

Yoo disclose operable to account for uncertainty in one or more inputs to the
deep learning proxy model using Bayesian modeling (para [0047], where model does
not know, known as an "uncertainty," is a significant part in machine learning
systems/neural networks. For example, taking into account uncertainties in machine
learning algorithms may lead to more accurate predictions by these algorithms. One
such algorithm that is able to model uncertainties in neural networks is known
as Bayesian deep learning (BDL). Bayesian deep learning is a type of
machine learning that is based on statistical inferences in which Bayes' theorem is used
to update the probability for a hypothesis as more evidence or information becomes
available).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide uncertainty in one or more inputs to
the deep learning model using Bayesian modeling, as taught by Yoo in combination of
Juan and Kumar and Yang and Madasu and Lee Dong-Hoon in order to provide the higher accuracy of the prediction model.

      Regarding Claim 11, Juan and Kumar and Yang and Lee Dong-Hoon and Madasu disclose an apparatus as in claim 10, wherein the pipeline analysis system, but do not disclose analysis further operable to perform Bayesian deep learning using the uncertainty from the Bayesian modeling.
Yoo disclose analysis further operable to perform Bayesian deep learning using
the uncertainty from the Bayesian modeling (para [0047], where model does not know
known as an "uncertainty," is a significant part in machine learning systems/neural
networks. For example, taking into account uncertainties in machine learning algorithms
may lead to more accurate predictions by these algorithms. One such algorithm that is
able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide uncertainty in one or more inputs to
the deep learning model using Bayesian modeling, as taught by Yoo in combination of
Juan and Kumar and Yang and Madasu and Lee Dong-Hoon in order to provide the higher accuracy of the prediction model.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Juan in view of Kumar, Yang, Madasu, Lee Dong-Hoon and Yoo, as applied above and further in view of Cheng et.al., (CN 107423707A) hereinafter Cheng.

     Regarding Claim 12, Juan and Kumar and Yang and Madasu and Yoo
disclose, an apparatus as in claim 11, wherein the pipeline analysis system, but do not
 disclose further operable to employ re-enforcement learning (RL) in conjunction with the Bayesian deep learning.

Cheng disclose operable to employ re-enforcement learning (RL) in conjunction
with the Bayesian deep learning (Page 7, lines 44-47, where using the deep learning
method under the condition of continuous action, incomplete display, noisy environment
and so on, comprising Deep CNN deep convolutional neural network, Bayes CNN
Bayesian convolutional neural network, SRGANs super-resolution generating network,
A method of combining 2 or more than 2 in RL enhanced learning method).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide uncertainty in one or more inputs to
the deep learning model using Bayesian modeling, as taught by Cheng in combination
of Juan and Kumar and Yang and Madasu and Lee Dong-Hoon and Yoo, in order to provide the optimal decision for analyzing a model.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Khrakovsky (US Pub.20150107371) hereinafter Khrakovsky in view of Yang, Lee Dong-Hoon and Madasu.

        Regarding Claim 13, Khrakovsky disclose a method for determining the
condition of a pipeline using acoustic signals, the method comprising:
generating acoustic signals within the pipeline using an acoustic signal
generating source (para [0009], where transducer is configured to receive an electrical
pulse and, in response to the pulse, to generate an acoustic signal);
receiving reflected signals using an acoustic signal receiver, the reflected signals
representing reflections of the acoustic signals generated within the pipeline (para
 [0021], where processing system 130 may be selectively programmed
to detect this reflected acoustic signal (echo) ... the receiving transducer 115 may
directly detect a first portion of the acoustic signal emitted by ultrasonic transducer 114
and subsequently detect an echo 122 of this acoustic signal);
acoustic signals and the reflected signals pf the pipeline (para [0021],
where processing system 130 may be selectively programmed
to detect this reflected acoustic signal (echo) ... the receiving transducer 115 may
directly detect a first portion of the acoustic signal emitted by ultrasonic transducer 114
and subsequently detect an echo 122 of this acoustic signal).
Khrakovsky does not disclose
creating a deep learning proxy model of the pipeline using the acoustic signals
and the reflected signals, the deep learning proxy model simulating a plane-wave acoustic 1-D model in the pipeline; and
performing an inversion analysis of parameters for a forward model of the
pipeline using the deep learning proxy model.
Madasu disclose creating deep learning proxy model (para [0014], where
execution of a full physics flow simulator with a proxy model based on machine learning
techniques related to a deep neural network (DNN)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to create deep learning proxy model, as taught by
Madasu based on the acoustic signals and the reflected signals in pipeline of the
Khrakovsky in order to perform analysis data with reduced amount of data and
perform analysis more efficiently.

Yang disclose performing an inversion analysis of parameters for a forward model using
the deep learning proxy model (Title: Deep-learning inversion: A next-generation
seismic velocity model building method, Page 15, lines 1 -4, Training data set, Model
design-... DL(deep learning) for seismic waveform inversion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide inversion analysis of model, as taught by
Yang in the combination of Khrakovsky and Madasu in order to more accurately
perform the data analysis for the particular area/region of the pipeline.

Lee Dong-Hoon disclose simulating a plane-wave acoustic 1-D model in the pipeline (Page 3, lines 20-23, where acoustic phenomenon is considered to be a plane wave in the pipe to meet the 1-D wave equation. The acoustic transfer matrix for the wave phenomena in straight or bent pipe shown in Fig. 2 (a) hayeoteumeuro considered a plane wave in the pipe is the same, the case and the length l of a simple for the expansion and contraction tube is also straight in the same acoustic transmission can be expressed as a matrix equation (2)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide simulating a plane-wave acoustic 1-D model, as taught by Lee Dong-Hoon into deep learning proxy model of Yang and Madasu and further  in combination of Bae in order to more accurately and easily 
perform the data analysis for the particular area/region of the pipeline.

      Regarding Claim 20, Khrakovsky and Yang and Madasu and Lee Dong-Hoon disclose a method as in claim 13, further comprising implement the deep learning proxy model, as recited in Claim 13.
Further, Yang disclose using deep neural network (Page 4, line 2, where deep neural
network (DNN).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide deep neural network, as taught by Yang in
the combination of Khrakovsky and Madasu and Lee Dong-Hoon in order to more accurately and directly from the sensed data predict the defect of the pipeline.

Claims 14 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over
Khrakovsky in view of Yang, Madasu, and Lee Dong-Hoon, as applied above and further in view of Macharia (US Pub.20080103747) hereinafter Macharia.

      Regarding Claim 14, Khrakovsky and Yang and Madasu and Lee Dong-Hoon disclose a method as in claim 13, wherein performing an inversion analysis, as recited in claim 13, but does not disclose comprises performing a hybrid physics-based modeling of the section of the pipeline and a statistical modeling of the section of the pipeline.
Macharia disclose performing a hybrid physics-based modeling of the section of the
pipeline and a statistical modeling of the section of the pipeline (para [0101], where
Other model types contemplated include fundamental or analytical models (i.e.,
functional physics-based models), empirical models (such as neural networks or
support vector machines), rule-based models, statistical models, standard
MPC models (i.e., fitted models generated by functional fit of data),
or hybrid models using any combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to implement a physics-based model and a statistical
model, as taught by Macharia in inversion analysis of Yang and further in combination
of Khrakovsky and Madasu and Lee Dong-Hoon in order to provide more accuracy for an particular range of the analyzing model.

        Regarding Claim 19, Khrakovsky and Yang and Madasu and Lee Dong-Hoon disclose a method as in claim 13, but do not disclose further comprising using a deep neural network, to implement a physics-based model and a statistical model of the pipeline.

Macharia disclose using a deep neural network, to implement a physics-based model
and a statistical model of the pipeline (para [0101], where other model types
contemplated include fundamental or analytical models (i.e., functional physics based
models), empirical models (such as neural networks or support vector machines),
rule-based models, statistical models, standard MPC models (i.e.,
fitted models generated by functional fit of data), or hybrid models using any
combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to implement a physics-based model and a statistical
model, as taught by Macharia in combination of Khrakovsky, Yang, Madasu and Lee Dong-Hoon in order to provide more accuracy for an particular range of the analyzing model.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over
Khrakovsky in view of Yang, Madasu, Lee Dong-Hoon and Macharia, as applied above and further in view of Bose et.al., (US Pub.2018/0149019) hereinafter Bose.
       Regarding Claim 15, Khrakovsky and Yang and Madasu and Lee Dong-Hoon disclose a method as in claim 14, wherein performing an inversion analysis, as recited in claim 14, but does not disclose generating Monte Carlo realizations of model parameters for the physics-based modeling.

Bose disclose generate Monte Carlo realizations of model parameters for the physics based modeling (para [0082], where relationship between the input and output spaces
governed by the measurement physics model may not be addressed by using conjugate
prior distributions. Instead, the relationship is captured using a Monte Carlo Markov
chain based sampling, which uses forward model f(x) to generate likelihood estimates
using the available measurements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide generate Monte Carlo realizations, as taught
by Bose in the combination of Khrakovsky, Yang, Madasu and Lee Dong-Hoon in order to more flexible provide the data analysis with reduce uncertainty.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Khrakovsky in view of Yang and Madasu and Lee Dong-Hoon, as applied above and further in view of Yoo.
      Regarding Claim 16, Khrakovsky and Yang and Madasu and Lee Dong-Hoon disclose a method as in claim 13, wherein performing an inversion analysis, as recited in claim 13, but does not disclose accounting for uncertainty in one or more inputs to the deep learning proxy model using Bayesian modeling.

Yoo disclose analysis further operable to perform Bayesian deep learning using
the uncertainty from the Bayesian modeling (para [0047], where model does not know,
known as an "uncertainty," is a significant part in machine learning systems/neural
networks. For example, taking into account uncertainties in machine learning algorithms
may lead to more accurate predictions by these algorithms. One such algorithm that is
able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used
to update the probability for a hypothesis as more evidence or information becomes
available).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide uncertainty in one or more inputs to the deep
learning model using Bayesian modeling, as taught by Yoo in combination of
Khrakovsky and Yang and Madasu and Lee Dong-Hoon in order to provide the higher accuracy of the prediction model.

       Regarding Claim 17, Khrakovsky and Yang and Madasu and Lee Dong-Hoon disclose a method as in claim 16, wherein performing an inversion analysis, but do not disclose comprises performing Bayesian deep learning using the uncertainty from the Bayesian modeling. 

Yoo disclose analysis further operable to perform Bayesian deep learning using
the uncertainty from the Bayesian modeling (para [0047], where model does not know,
known as an "uncertainty," is a significant part in machine learning systems/neural
networks. For example, taking into account uncertainties in machine learning algorithms
may lead to more accurate predictions by these algorithms. One such algorithm that is
able to model uncertainties in neural networks is known
as Bayesian deep learning (BDL). Bayesian deep learning is a type of
machine learning that is based on statistical inferences in which Bayes' theorem is used
to update the probability for a hypothesis as more evidence or information becomes
available).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide uncertainty in one or more inputs to the deep
learning model using Bayesian modeling, as taught by Yoo in combination of
Khrakovsky and Yang and Madasu and Lee Dong-Hoon in order to provide the higher accuracy of the prediction model.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over
Khrakovsky in view of Yang, Madasu, Yoo, and Lee Dong-Hoon as applied above and further in view of Cheng et.al., (CN 107 423707 A) hereinafter Cheng.
        Regarding Claim 18, Khrakovsky and Yang and Madasu and Yoo and Lee Dong-Hoon disclose, a method as in claim 17, wherein performing an inversion analysis, as recited in Claim 17, but does not disclose comprises employing re-enforcement learning (RL) in conjunction with the Bayesian deep learning.
Cheng disclose operable to employ re-enforcement learning (RL) in conjunction
with the Bayesian deep learning (Page 7, lines 44-47, where using the deep learning
method under the condition of continuous action, incomplete display, noisy environment
and so on, comprising Deep CNN deep convolutional neural network, Bayes CNN
Bayesian convolutional neural network, SRGANs super-resolution generating network,
A method of combining 2 or more than 2 in RL enhanced learning method).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the applicants' invention was made to provide uncertainty in one or more inputs to
the deep learning model using Bayesian modeling, as taught by Cheng in combination
of Khrakovsky and Yang and Madasu and Yoo and Lee Dong-Hoon in order to provide the optimal decision for analyzing a model.

Conclusion

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
1. Padhi et.al., (US Pub.2019/0049612) disclose (para [0015], where if the
local inversion is a Bayesian formulation then an uncertainty estimate may be provided).
2. Daaland et.al., (US Pub.20070193357) (para [0015], [0016], [0030] and
[0031], Claim 43, where the software module for thickness calculations comprises
software for identification of the reflected acoustic signals in the digital data and for
analyzing the amplitudes of the reflected acoustic signals).
3. Farrugia et.al., (CN102316919A), (Claim 61, where receiving sensor of the
said first signal and the second signal reflected out by the patient interface, processing
the first signal and the controller of the second reflected signal, wherein the controller
based on at least one characteristic of the reflected out of the second signal with the at
least one characteristic acoustic signals, identifying a fault at the patient interface);
4. Connor et.al., (Pat.9977075) perform (Col.8, lines 63-67, where the
calculation may be performed using two or more reliability physics models and
a statistical model to combine the two or more reliability physics models. In various
embodiments).
5. Bao (CN109978138-A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2857